                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                               Case No. 16-10043-01-JWB

COBEN A. MCRAE,

                        Defendant.


                                 MEMORANDUM AND ORDER

        This matter is before the court on the government’s motion to continue (Doc. 108) and

Defendant’s amended motion to continue. (Doc. 109.) The motions are GRANTED for the

following reasons.

        A period of delay from a continuance may be excluded from the time limits of the Speedy

Trial Act “if the judge granted such continuance on the basis of his findings that the ends of justice

served by taking such action outweigh the best interest of the public and the defendant in a speedy

trial.” 18 U.S.C. § 3161(h)(7)(A). Delays are excluded, however, only if the court granting such

a continuance “sets forth, in the record of the case, either orally or in writing, its reasons for finding

that the ends of justice served by the granting of such continuance outweigh the best interests of

the public and the defendant in a speedy trial.” Id .

        In this instance, Defendant was initially charged in a 35-count indictment including one

count of mail fraud, seventeen counts of wire fraud, one count of possession of fifteen counterfeit

access devices, and fifteen counts of aggravated identity theft. Defendant’s trial was scheduled to

start on September 12, 2017. (Doc. 78.) On that date, the government was prepared to go to trial

and had scheduled more than twenty-five witnesses, including those from outside of this district.
Defendant failed to appear. A bench warrant was issued for his arrest. On January 30, 2018, the

grand jury returned a superseding indictment that included the original 35 counts and an additional

count of failure to appear. (Doc. 89.) Defendant’s first appearance occurred on February 19, 2020,

and the trial is currently set for March 24th.

       Both Defendant and the government move for a continuance of the trial date. The

government states that it has been unable to contact and schedule all of its witnesses that are needed

to prove the charges in the superseding indictment and needs additional time to do so. Defendant

moves for a continuance as he has been unable to locate at least one witness and needs additional

time to prepare for the trial. Defendant states that the case involves numerous documents and

exhibits. Counsel for Defendant states that although Defendant is in custody, he has no objection

to a continuance.

       The court finds that the reasons set forth in the parties’ motions are sufficient to satisfy the

standards of § 3161(h)(7).

       IT IS THEREFORE ORDERED that the government’s motion to continue (Doc. 108) and

Defendant’s amended motion to continue (Doc. 109) are GRANTED. The jury trial is continued

to June 2, 2020, at 9:00 a.m., U.S. Courthouse, Wichita, Kansas, Courtroom 238.                 Status

Conference is scheduled for May 18, 2020, at 9:00 a.m., U.S. Courthouse, Wichita, Kansas, Room

232.




                                                  2
       The Court further finds that the period of delay resulting from the continuance granted

pursuant to this Order shall be excludable time as provided for in 18 U.S.C. § 3161(h)(7), in that,

the ends of justice served by granting such continuance outweigh the best interest of the public

and Defendant in a speedy trial. Specifically the time from March 24, 2020, to June 2, 2020, is

excluded.

                                                     ___s/ John W. Broomes____________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                3
